Case: 21-60458     Document: 00516342672          Page: 1    Date Filed: 06/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      June 3, 2022
                                   No. 21-60458
                                                                    Lyle W. Cayce
                                                                         Clerk
   Kamaljeet Singh Masi,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A203 602 089


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kamaljeet Singh Masi, a native and citizen of India, petitions for
   review of a decision of the Board of Immigration Appeals. The BIA upheld
   the Immigration Judge’s denial of Singh Masi’s application for asylum,
   withholding of removal, and relief under the Convention Against Torture.
   Singh Masi advances four arguments on appeal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60458      Document: 00516342672          Page: 2    Date Filed: 06/03/2022




                                    No. 21-60458


          First, Singh Masi argues that the Immigration Judge improperly relied
   on the “Third Country Transit Bar.” 8 C.F.R. § 1208.13(c)(4). When the IJ
   denied Singh Masi’s claim, the rule was still in effect. The rule was vacated
   shortly after the IJ denied his claim but before the BIA considered his appeal.
   See Cap. Area Immigrants’ Rts. Coal. v. Trump, 471 F. Supp. 3d 25, 59 (D.D.C.
   2020), appeal dismissed as moot sub nom. I.A. v. Garland, No. 20-5271, 2022
   WL 696459 (D.C. Cir. Feb. 24, 2022). The BIA did not base its decision on
   the Third Country Transit Bar, presumably because it realized the rule was
   no longer in effect. In fact, it did not even mention the rule. “Our review
   considers the IJ’s reasoning only insofar as the BIA’s decision incorporated
   it.” Tabora Gutierrez v. Garland, 12 F.4th 496, 501 (5th Cir. 2021). While the
   IJ relied on the Third Country Transit Bar, the BIA did not, so the rule is
   irrelevant to this appeal.
           Second, Singh Masi argues that the BIA should have granted him
   “past-persecution only asylum,” or “humanitarian asylum.” He argues that
   even if the BIA were right that he failed to show a well-founded fear of future
   persecution, his past persecution was severe enough to entitle him to asylum.
   See, e.g., Matter of Chen, 20 I. & N. Dec. 16, 19 (B.I.A. 1989); Lal v. INS, 255
   F.3d 998, 1003, amended on reh’g, 268 F.3d 1148 (9th Cir. 2001) (finding
   applicants were eligible for asylum based on the severity of their past
   persecution). But because this claim was not presented to the BIA, we lack
   jurisdiction to consider it. See Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir.
   2009) (reviewing courts lack jurisdiction to review claims not raised before
   the BIA); see also 8 U.S.C. § 1252(d).
          Third, Singh Masi argues that the BIA’s adverse credibility
   determination was in error. “[I]t is the factfinder’s duty to make
   determinations based on the credibility of the witnesses.” Avelar-Oliva v.
   Barr, 954 F.3d 757, 767 (5th Cir. 2020) (quoting Singh v. Sessions, 880 F.3d
   220, 225 (5th Cir. 2018)). “The factfinder may rely on any inconsistency or



                                          2
Case: 21-60458       Document: 00516342672          Page: 3     Date Filed: 06/03/2022




                                     No. 21-60458


   omission to determine that the petitioner is not credible in light of the totality
   of the circumstances, regardless of whether the inconsistency or omission
   goes to the heart of the applicant’s claim.” Id. (citing Ghotra v. Whitaker, 912
   F.3d 284, 289 (5th Cir. 2019)); see also 8 U.S.C. § 1158(b)(1)(B)(iii) (factors
   the trier of fact may consider when making a credibility determination). We
   defer to a factfinder’s “credibility determination unless, from the totality of
   the circumstances, it is plain that no reasonable fact-finder could make such
   an adverse credibility ruling.” Id. (quoting Singh, 880 F.3d at 225). Here, that
   daunting standard has not been met because substantial evidence supported
   the BIA’s determination that Singh Masi was not credible. The BIA found
   several implausibilities and inconsistencies in Singh Masi’s testimony. Some
   of these inconsistencies were relatively minor, like variations in his story
   about how many people attacked him, how many shots he heard, where shots
   struck his car, and which uncle’s house his wife was at during a shooting.
   Other inconsistencies were so fundamental that it is more difficult for Singh
   Masi to explain them away, including whether his wife and children fled with
   him to the state of Haranya, what parts of his body were injured, and whether
   his wife had been harmed since he left India. Because Singh Masi’s
   “construction of the evidence is not compelled by the record,” this argument
   is unavailing. Id. at 768.
          Finally, Singh Masi argues that the BIA improperly paid only “token
   lip service” to his Convention Against Torture claim and the evidence
   supporting it. Not so. The BIA found that Singh Masi’s CAT claim suffered
   from the same credibility problem as his claim for asylum. Singh Masi offered
   no evidence corroborating his testimony, and that BIA had found that
   testimony to be unreliable. Denying his claim on that basis was not reversible
   error. See Efe v. Ashcroft, 293 F.3d 899, 907–08 (5th Cir. 2002) (affirming
   denial of CAT claim where petitioner lacked credibility and failed to




                                           3
Case: 21-60458    Document: 00516342672        Page: 4   Date Filed: 06/03/2022




                                No. 21-60458


   “produce corroborating evidence that would clarify his inexcusably
   inconsistent testimony”).
         The petition for review is DENIED.




                                     4